Citation Nr: 1146148	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  02-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, status post laminectomy and fusion.

2.  Entitlement to a compensable evaluation for dermatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to January 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2001 and March 2002 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2008 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded these claims for further development in an August 2009 decision.  As discussed below, the development requested has been completed, and the claims are now appropriate for appellate review.  

The Board notes that the Veteran's representative submitted an October 2011 Written Brief Presentation that addressed the evaluations assigned for residuals of cold injury to the right and left hands, a left foot neuroma, and degenerative disc disease of the cervical spine.  Service connection for these disabilities was granted in a September 2011 rating decision, and no Notice of Disagreement or Statement of the Case is contained in the claims file with regard to the evaluations assigned for them.  Thus, the issues of entitlement to higher initial evaluations for residuals of cold injury to the right and left hands, a left foot neuroma, and degenerative disc disease of the cervical spine are not before the Board, and are referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's lumbar spine disability was manifested by moderate to severe spasm of the paraspinal muscles of the lumbar spine, severely limited range of motion, and chronic back pain with little relief. 

2.  From September 23, 2002, to September 25, 2003, the Veteran's lumbar spine disability was manifested by multiple daily muscle spasms, limited range of motion that did not improve with therapy, and pain at a level of 6 out of 10 in severity.  

3.  From September 26, 2003, forward, the Veteran's lumbar spine disability was manifested by severely limited range of motion with pain at the end of range-of-motion testing, and severe and incapacitating muscle spasms with little relief. 

4.   Prior to August 30, 2002, the Veteran's dermatitis did not manifest exfoliation, exudation or crusting, although he reported fissuring of the skin on his hands; the condition only involved a small area.

5.  From August 30, 2002, forward, the Veteran's dermatitis was manifested by fissuring of the skin on his hands and dry patches of skin on his feet; the affected areas comprised less than 5 percent of the entire body and of exposed skin.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent evaluation for degenerative joint disease and degenerative disc disease of the lumbar spine, status post laminectomy and fusion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a; Diagnostic Code 5293 (2002), effective prior to September 23, 2002; Diagnostic Code 5293 (2003), effective as of September 23, 2002; Diagnostic Codes 5235 to 5243 (2011), effective September 26, 2003. 

2.  Under the criteria in effect prior to October 23, 2008, a compensable evaluation is not warranted for the Veteran's dermatitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2002), effective prior to August 30, 2002; Diagnostic Code 7806 (2008), 73 Fed. Reg. 54708 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

The Veteran's back claim arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, supra, aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the back claim.

With regard to the dermatitis claim, a letter was sent to the Veteran in March 2000, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and advised him of what evidence VA had requested.  

The Board acknowledges that the content of the March 2000 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by various post-decisional communications.  See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.

In this case, a letter was sent to the Veteran in December 2006 that informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The letter also describes how VA determines disability ratings and effective dates, and advised him that the Board would consider evidence showing how his disability affects his employment.  The claim was subsequently re-adjudicated in the May 2008 SSOC.  In addition, the February 2001 rating decision, March 2002 SOC, and November 2006, May 2008, July 2008, and September 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores have been satisfied.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), outpatient treatment records from the Philadelphia VA Medical Center (VAMC), and private treatment records.  

As mentioned above, in an August 2009 decision, the Board remanded the claim for further development.  Specifically, the Board stated that VA examinations were needed to determine the current severity of the Veteran's low back and skin disabilities.  

Following this Board's remand, VA examinations with regard to the low back and skin were conducted in May 2010, August 2011, and September 2011.  Thus, it appears that all development requested by this Board in its August 2009 remand has been completed to the extent possible, and no additional development is required.   

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, during the pendency of the Veteran's claim and appeal, substantive changes were made twice to that portion of the Rating Schedule which addresses spine disease, including intervertebral disc syndrome (IDS) under Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 -349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a , DC 5293 (2003)).  These changes became effective on September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458  (Aug. 27, 2003) (now codified at 38 C.F.R. § 4.71a , DCs 5235-5243 (2007)), which changes became effective on September 26, 2003. 

In addition, the Board notes that, during the pendency of the Veteran's claim and appeal, two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008.  See 67 Fed. Reg. 49,596  (July 31, 2002) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708  (September 23, 2008) (to be codified at 38 C.F.R. § 4.118 , DCs 7800 to 7805).  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, as to the amended skin regulations effective October 2008, the Board notes the changes are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  The Veteran filed his claim for an increased rating for dermatitis in February 2000; therefore, the amended skin regulations effective October 2008 will not be addressed in the present decision.

A detailed discussion of the diagnostic criteria for both the low back disability and dermatitis is provided below.  However, it should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
B.  Facts and Analysis

1.  Lumbar Spine Disability

The Veteran was granted service connection for low back syndrome, status post laminectomy and fusion, in the March 2002 rating decision that is the subject of this appeal.  A 40 percent evaluation was assigned, effective from February 1, 2000, the date the Veteran's claim for service connection was received.  

Initially, the Veteran was evaluated under DC 5293, which addresses intervertebral disc syndrome.  Prior to September 23, 2002, DC 5293 provided for a noncompensable evaluation when the disability was postoperatively cured, a 10 percent evaluation when the condition was mild, a 20 percent evaluation when the condition was moderate with recurring attacks, a 40 percent evaluation when the condition was severe, with recurring attacks and intermittent relief, and a 60 percent evaluation when the condition was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.

The Board will first address the period on appeal prior to September 23, 2002, in determining whether a higher evaluation is warranted.  

In early September 1999, the Veteran bent over to move a sit-up mat and developed severe pain in his low back.  He was taken to Torresdale Emergency Room, where he was given an injection and medication.  At a follow-up visit with Dr. W.C.H., the Veteran was able to ambulate, but only with considerable difficulty.  He had no leg pain, paresthesias, or sphincter disturbance.  At no point in the past 7 years (during which he had low back pain) had he had any leg or neurologic symptoms.  On physical examination, he had marked limitation of motion.  There was some mid line tenderness, and sitting root was restricted but not painful.  X-rays demonstrated minimal, if any, degenerative changes.  The doctor assessed an acute lumbosacral sprain.  He recommended spending the next several days at bed rest with his hips and knees flexed.  He might require physical therapy, and was not currently able to work as a police officer.  

Later that month, P.G.B., a chiropractor, wrote that he had provided 3 chiropractic treatments to the Veteran in September for right lower back and sacro-iliac pain.  Chiropractic examination revealed compression subluxations between L4-L5 and the sacrum, causing a "nerve pinch" effect.  There was also a strain/sprain injury in the region of his right sacroiliac joint.  Further complications to this low back pain syndrome are a disc herniation between L4-L5, with a disc bulge, and facet and ligamentous hypertrophy, all causing spinal cord canal stenosis.  An MRI report from September showed congenital stenosis of the lumbar spine with a bulging disc and superimposed disc herniation at L4-L5.  The prognosis at the time was guarded.  In terms of work, he should be limited to light duty.  The estimated time for healing would be 6 weeks.  

Dr. W.C.H. referred the Veteran to see Dr. M.S., who administered an epidural injection in September 1999.  At an October follow-up visit with Dr. W.C.H., the Veteran felt he was much improved.  He also reported an occasional sense of numbness.  On physical examination, his lumbar motion was minimally restricted.  There was some tenderness over the right posterior superior iliac spine and sacroiliac regions.  The doctor assessed degenerative disc disease and advised against surgery.  However, he recommended continued physical therapy.  

The Veteran was seen by a neurosurgeon, Dr. M.D.R., in October 1999.  He reported unrelenting low back pain for 2 months with radiation into the paraspinal region.  He had some right leg discomfort with numbness, but that had resolved.  He had local injections and epidural steroid injections without significant relief.  He continued to work, but at limited duty.  Examination demonstrated positive back pain with straight leg raising at 45 degrees on the left side.  The doctor was able to reproduce his low back pain with flexion/rotation and axial loading.  The remainder of the neurologic examination was within normal limits.  The neurosurgeon assessed lumbar disc disease and spondylosis at L4-L5.  After hearing his options, which included physical therapy, facet blocks, discograophy, and possible decompression and fusion, the Veteran chose to proceed with a discography, which would determine whether he needed surgery.  Another neurosurgeon, Dr. G.S., also recommended a discogram to determine whether surgery would be necessary.  

A bone scan conducted in October 1999 was normal.  

Dr. W.F.Y. wrote a letter detailing his treatment of the Veteran in October 1999.  When the Veteran woke up in the morning, he had decreased pain.  He constantly shifted positions in order to minimize pain.  Standing or sitting more than 20 minutes significantly increased his pain.  He had been missing days at work secondary to his chronic pain syndrome.  He had taken multiple medications without benefit.  He had been in physical therapy on at least two occasions without benefit.  Physical examination revealed increased pain with extension of the lumbar spine.  Flexion and deflexion were painless.  The straight leg raise on the right at 60 degrees produced ipsilateral back and radicular pain.  The left straight leg raise at 60 degrees produced right-sided back pain.  Motor and sensory examination of the lower extremities was normal and equal bilaterally.  There was tenderness over the right lower lumbar facet joints and his pain increased with extension and rotation of the lumbar spine.  The doctor recommended a discography to identify the levels most appropriate for surgical fusion.  

The discogram revealed a positive pain response at L4-L5.  Based on the results of the discogram, Dr. W.F.Y. recommended a BAK cage procedure, including a wide decompressive laminectomy at L4-L5.  

In November, the Veteran sought another opinion from Dr. J.A.H.  The doctor assessed lumbar disc disease and recommended trunk stabilization.  He recommended against surgery, since the Veteran was only about 2 months out of the onset of his significant symptoms.  

However, later that month, the Veteran was admitted to Temple University Hospital and underwent an L4-L5 laminectomy with placement of a BAK titanium interbody cage and using a right iliac crest graft.  Dr. W.F.Y. performed the procedure.  

Following the surgery, the Veteran was given a lumbosacral orthosis (LSO) brace for posterior lumbar interbody fusion with a BAK cage.  Dr. W.F.Y., who prescribed the brace, also wrote a diagnosis of lumbar disc degeneration at L4-L5 on the prescription slip.  

In January 2000, Dr. W.F.Y. noted that X-rays showed good alignment of the cages.  He prescribed 6 weeks of physical therapy, stating that the Veteran would likely be able to return to work in early February.  

In February 2000, the Veteran reported improvement in his pre-operative back and leg pain syndrome.  However, he continued to have significant back soreness, which Dr. W.F.Y. attributed to the normal postoperative recovery.  The Veteran was back at work in a light duty capacity.  His most recent X-rays showed good alignment of his cages.  Dr. W.F.Y. stated he could stop wearing his back brace, and prescribed a lumbar corset.

Later that month, the Veteran reported increased back pain, which the doctor believed to be related to sacroiliac joint inflammation.  Dr. W.F.Y. referred the Veteran to see Dr. T.O. for a set of steroid injections into the sacroiliac joint.  

In March 2000, Dr. T.O. noted that the Veteran had had multiple injections including lumbar epidural steroid injections and facet injections with no real long-term relief.  In addition, he had tried physical therapy and NSAIDS with no relief.  Narcotics had provided some relief.  The doctor administered several epidural steroid injections and facet injections with temporary relief over the next several months.  

In a March 2000 letter, the Veteran's wife stated that he could not perform his daily activities without her help.  His brother also wrote a letter stating the same thing.  

The Veteran was afforded a neurological VA examination in July 2000.  He reported residual chronic back pain with pain radiating down both lower extremities.  He also had weakness involving both lower extremities, and the right leg gave out on him sometimes.  On examination, there was moderate to severe spasm of the paraspinal muscles of the lumbar spine.  There were positive straight leg elevation tests of both lower extremities at 40 degrees, with worsening of his radicular symptoms.  The examiner assessed status post spinal surgery for spinal stenosis with internal cage placement with titanium cage placement, as well as lumbar radiculopathy.  There was evidence of a moderate degree of easier fatigability associated with chronic pain.  There was no evidence of incoordination.  However, the Veteran was prone for exacerbation of his condition.  

He was also afforded an orthopedic VA examination in July 2000.  The examiner noted that the Veteran's quality of life was severely diminished by his back pain, and that his future on the police force was not in doubt because of his back disability.  He was incapable of running, jogging, and walking at more than a low pace.  He could not sit or stand for anymore than 15 or 20 minutes.  On examination, the Veteran walked slowly and sat for only 10 minutes or so before standing for a few minutes, and then returning to a sitting position.  Motion of the low back was quite limited, with forward flexion to 0 degrees, extension backward to 5 degrees, and lateral flexion to 10 degrees on both sides.  The examiner stated that the DeLuca criteria could not be applied since the Veteran engaged in no increased activity, avoided any activity which would be exacerbating, and always found himself at the same level of severe low back pain.  The examiner assessed failed low back surgery.

In a June 2001 letter, the Veteran stated that he continued to have chronic low back pain that required injections, lumbar medial branch blocks, and radiofrequency treatment.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether an evaluation in excess of 40 percent for the period on appeal prior to September 23, 2002, is warranted.  

As mentioned above, under DC 5293, a 40 percent evaluation was assigned when the condition was severe, with recurring attacks and intermittent relief, and a 60 percent evaluation was assigned when the condition was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.

In this case, the July 2000 VA examiner found moderate to severe spasm of the paraspinal muscles of the lumbar spine.  Moreover, the Veteran's range of motion was severely limited at the 2000 VA examination, and in 2001, the Veteran stated that he continued to have chronic back pain with little relief.  Thus, even after surgery, the Veteran's symptoms were similar to the criteria listed in the 60 percent rating category of DC 5293.  Applying the benefit of the doubt in favor of the Veteran, the Board finds that a 60 percent evaluation is warranted for the period on appeal prior to September 23, 2002.  

The Board has also considered whether any alternative diagnostic codes would allow for an even higher evaluation.  Under DC 5292 (limitation of lumbar motion), the highest available evaluation is 40 percent.  Thus, it would not allow for an increased rating.  The highest evaluation under DC 5295 (lumbosacral strain) is also 40 percent, and thus, it would not allow for a higher evaluation.  Ankylosis has not been demonstrated, so DCs 5286 and 5289 do not apply.  Moreover, a vertebral fracture has not been demonstrated by the evidence, so DC 5285 does not apply.  

As stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

At the July 2000 VA examination, the neurological examiner noted easier fatigability associated with chronic pain.  However, he did not estimate any decreased in function of the spine due to fatigability.  Moreover, the orthopedic examiner stated that DeLuca factors were inapplicable, as the Veteran avoided any activities which might exacerbate his back pain and function.  Therefore, the overall evidence fails to show that the Veteran's pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates an evaluation higher than 60 percent.  

The Board has also contemplated whether any separate evaluations are applicable here.  As noted above, the Veteran reported weakness in his lower extremities at the July 2000 VA examination, stating that his right leg gave out on him sometimes.  The examiner assessed lumbar radiculopathy.  No EMG/NCV studies were pursued.  Moreover, due to the intermittent nature of the Veteran's radicular symptoms, they cannot be characterized as even mild in degree.  Thus, although lumbar radiculopathy was diagnosed during this period on appeal, a separate rating for that symptom is not for application.  

In conclusion, although no separate evaluations are warranted, the Board finds that a 60 percent evaluation under DC 5293 is warranted for the period on appeal prior to September 23, 2002.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

The Board will next consider the period on appeal from September 23, 2002 to September 25, 2003, to determine whether an evaluation in excess of 40 percent is warranted by the evidence.  

Effective September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under DC 5293 underwent revision.  As revised, prior to September 26, 2003, DC 5293 states that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Under DC 5293, as in effect from September 23, 2002, through September 25, 2003, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to the amended DC 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

In a February 2003 letter, the Veteran stated that he had severe muscle spasms, constant at times.  He saw a neurologist at the VAMC later that month.  He reported constant pain across the low back and right iliac crest where the bone was harvested for fusion.  He also had intermittent trains of brief severe split-second muscle spasms that started in the low back, and shot up and down to the upper back, between the shoulder blades.  These trains lasted for several minutes, and occurred intermittently during the day.  He denied radiation of pain elsewhere, including down into the lower extremities.  He rated his low back pain at a level of 6 out of 10 in severity.  He was unable to lift heavy items, drive long distances, or knee down for prayer.  It had been tough on his job as a police officer.  Currently, he was taking Motrin once a day with some benefit, and did not receive any other treatment.  The doctor assessed chronic back injuries, status post laminectomy, discectomy, and fusion, with improvement of radicular symptoms, but with continued constant pain and intermittent muscle spasms.  There were no definite radicular signs or symptoms at the time.  The doctor prescribed medication for muscle spasms and physical therapy, which the Veteran began at the VAMC in March 2003.  

An April 2003 physical therapy note indicates improvement in movement throughout his session.  At a May 2003 physical therapy session, the Veteran reported increased pain, at a level of 6 out of 10 in severity.  He also reported no increased tolerance to sitting for long periods of time.  He had moderate limitation on range of motion.  There was no improvement with lumbar flexion, as the Veteran was not incorporating the lumbar spine into the flexion range of motion.  The therapist issued a TENS unit, noting that the Veteran was not performing all his exercises correctly and could not attend therapy consistently.  

In July 2003, the Veteran saw a neurologist at the VAMC.  The doctor noted residual chronic back pain and spasms, with no definite radicular signs or symptoms.  An April 2003 MRI of the lumbosacral spine showed status post very wide decompressive laminectomy at L4-L5 with placement of 2 titanium cages.  Otherwise, there was normal bony alignment, and no evidence of discitis, arachnoiditis, or disc herniation.  A pseudomeningocele formation was noted at L4-L5, with some minimal epidural scarring of the L4-L5 neuroforamena bilaterally.  The Veteran had been using a TENS unit, gabapentin, and methocrabamol, but had avoided medication at work.  

Based on the foregoing, the Board finds that the evidence demonstrates entitlement to a higher 60 percent evaluation under DC 5293 based on the Veteran's complaints of pain and muscle spasms for the period from September 23, 2002, to September 25, 2003.  

Although the evidence does not demonstrate any incapacitating episodes, consideration is to be given as to whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995), supra.  

In February and July 2003, the Veteran reported multiple daily muscle spasms, and pain at a level of 6 out of 10 in severity.  Range of motion did not improve in physical therapy.  Thus, applying the benefit of the doubt in favor of the Veteran, the Board finds that a 60 percent evaluation is warranted for Veteran's low back disability for the period September 23, 2002, to September 25, 2003.  

As above, the Board has also considered whether any alternative diagnostic codes would allow for an even higher evaluation.  Under DC 5292 (limitation of lumbar motion), the highest available evaluation is 40 percent.  Thus, it would not allow for an increased rating.  The highest evaluation under DC 5295 (lumbosacral strain) is also 40 percent, and thus, it would not allow for a higher evaluation.  Ankylosis has not been demonstrated, so DCs 5286 and 5289 do not apply.  Moreover, a vertebral fracture has not been demonstrated by the evidence, so DC 5285 does not apply.
  
The Board has also contemplated whether any separate evaluations are applicable here.  However, the Veteran denied radiation of his symptoms into the lower extremities in February 2003, and the neurologist noted no definite radicular signs or symptoms in July 2003.  Thus, the diagnostic codes relating to neurological deficits do not apply.  Moreover, there are no other symptoms reported by the Veteran for which separate diagnostic codes are applicable.  

In conclusion, the Board finds that a 60 percent evaluation under DC 5293 is warranted for the period on appeal from September 23, 2002, to September 25, 2003.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

The Board will next consider the period on appeal from September 26, 2003, forward, to determine whether an evaluation in excess of 40 percent is warranted by the evidence.  

The current General Rating Formula for Diseases and Injuries of the Spine was made effective September 26, 2003.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode), a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
Finally, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

The new rating criteria also include the following pertinent provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome (IVDS)), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

In November 2003, the Veteran's wife wrote a letter regarding the severity of his back disability.  She stated that he had severe lower and upper back pain along with spasms.  He used several medications and equipment for this condition.  Moreover, the midline scar on his back was tender and painful, and the scar from the graph site where the bone was harvested was also painful.  The Veteran reiterated that his 2 scars were very painful in a letter dated the same month.

A December 2003 VAMC note indicates ongoing pain and spasms in his lower and upper back, as well as pain and discomfort at the site of his surgical scars over the lumbosacral spine and over the right posterior iliac crest.  

In an April 2004 Statement in Support of Claim, the Veteran stated that he had been wearing a back brace since his surgery in 1999.  

In October 2004, he reported no change in his chronic pain and spasms in the lower back.  He also reported pain and soreness of his surgical scars.  A recent MRI showed no interval change as compared to a previous study of October 2002.  There were no recurrent disc herniations.  However, lig flavum hypertrophy was encroaching on the central canal posteriorly at L3-L4.  The Veteran complained of "horrific" pain that affected his life.  He rated his overall pain at a level of 5 or 6 out of 10 in severity on his current medication, which included analgesic balm, methocrabamol, ibuprofen, and gabapentin.  He had been using a TENS unit as well.  Objective neurologic findings were unchanged.  

VAMC neurology notes from March and August 2005 indicate similar complaints of pain, and unchanged neurological findings.  

In February and July 2006, the Veteran continued to complain of chronic pain and spasms in his upper and lower back, as well as pain and soreness of his surgical scars.  In February, he also reported a flare-up of pain in his back a week prior; it was very sharp and shooting to the point where he could not get around.  However, it had eased up by the time of his appointment.  

The Veteran was afforded an orthopedic VA examination in March 2008.  He reported severe constant pain in his low back.  He denied any pain radiation to his lower extremities.  He wore a lumbar brace and had a moderately antalgic gait.  With regard to his occupation as a police officer, he had difficulty with prolonged sitting, standing, walking for more than 10 minutes, bending, and lifting more than 20 pounds due to back pain.  He had the same difficulties with regard to activities of daily living.  

Lumbar flexion was to 20 degrees, extension was to 10 degrees, lateral flexion was to 10 degrees bilaterally, and rotation was to 10 degrees bilaterally.  With 3 repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance, and the Veteran denied any flare-ups with regard to his low back condition.  There was evidence of moderate pain with lumbar flexion from 10 to 20 degrees, with full extension, with full lateral flexion bilaterally, and with full rotation.  On examination, there was moderate pain of the lumbar spine with moderate spasm and tenderness, but no weakness.  Both sensory and motor functions were normal as they related to the lumbar spine.  The Veteran denied any incapacitating episodes during the last year.  There was a mid-lumbar scar measuring 14 centimeters in length and .5 centimeters in width that was asymptomatic at the time of the examination.  The examiner assessed residuals of lumbar surgery with lumbar strain, moderately active at the time of examination with range of motion abnormality.  

At the October 2008 Board hearing, the Veteran testified that he had a tremendous amount of pain on a regular basis.  He was unable to bend down and pick up his son.  In addition, he had involuntary and frequent urination, which caused him to lose sleep.  

An October 2008 MRI of the spine showed a new large extruded disc at L1-L2, and new contrast-enhancing marrow changes with the entire L4 and L5 vertebral bodies.  Plain films revealed no evidence of discitis or an inflammatory process, so the radiologist suggested clinical correlation.  

In December 2008, Dr. F.L. prescribed physical therapy for low back pain.  He began the program at Aquahab.  He reported pain levels between 4 and 8 out of 10, being the worst at the end of the day.  Activities that caused the most discomfort included sitting in the car, forward bending, standing for long periods, and lying in a supine position.  Range of motion of the lumbar spine was limited moderately for all motions, especially flexion and extension due to increased discomfort.  The Veteran was discharged from the program in February 2009 due to noncompliance.  The discharge note dated that month indicates his last visit had been more than 30 days prior.  

In January 2010, the Veteran had a steroid injection at the L3-L4 facet joints bilaterally, and bilateral trigger point injections at L5-S1 at Temple University Hospital.  The diagnosis listed on the treatment note includes persistent low back pain, peri-incisional pain, and bilateral lower extremity radiculopathy.  In March and April 2010, the Veteran had bilateral L4 and L5 transforaminal epidural steroid injections, administered by Dr. D.W. at the Jefferson Pain Center.  

A whole body bone scan was conducted in May 2010.  It did not show any degenerative changes in the lumbar spine.  A June 2010 MRI study showed status post L4-L5 laminectomy and fusion, with likely scar tissue surrounding the L4 nerve roots, questionable nerve root clumping in the thecal sac, suggesting arachnoiditis, a stable L1-L2 disc extrusion, and spinal stenosis at L3-L4.

At a VAMC follow-up visit, the doctor reviewed the MRI and bone scan studies.  He noted a well-healed lumbar scar, 15 centimeters long.  The bone graft donor scar on the right ileum was also well-healed, although the Veteran described severe tenderness on light palpation.  The doctor stated he did not have a solution to the Veteran's pain complaints.  

The Veteran's daughter wrote a letter in August 2011 in which she stated that the Veteran continued to receive epidural steroid injections to alleviate his back pain.  The last one was administered in April 2011 at Temple University Hospital (a note from the hospital confirms this).  In addition, she stated that her father always complained of severe pain, soreness, stiffness, and spasms in the lower and upper back, as well as pain and soreness of his surgical scars.  

The same month, Dr. M.D.A. wrote a letter stating that the Veteran had marked restriction on his range of motion of the lumbar spine and ongoing tenderness.  

Dr. P.H.S. of Temple University Hospital wrote 2 prescriptions dated in August 2011 for treatment of the spine, noting limited range of motion and pain.

The Veteran was afforded a VA examination in August 2011.  The examiner assessed a lumbar sprain and strain, status post L4-L5 laminectomy and fusion, status post significant foraminal stenosis with chronic pain syndrome and resolved lumbar spine radiculopathy.  There was no associated lumbar spine ankylosis.  The chronic pain and muscle spasms are severe and incapacitating, and the Veteran required multiple medications for a limited level of pain relief.  

In an addendum dated in September 2011, the examiner included range of motion measurements for the lumbar spine.  Flexion was to 15 degrees, extension was to 10 degrees, lateral flexion was to 10 degrees bilaterally, and lateral rotation was to 10 degrees bilaterally.  Pain started at 10 degrees of flexion.  After 3 repetitions of motion, there was no additional limitation of motion or functional loss due to any weakened movement, excessive fatigability, incoordination, or painful motion upon repetitive use.  The examiner also noted that there was no ankylosis upon examination.  The Veteran reported pain at a level of 7 or 8 out of 10 on a daily basis, increased by even minimal activity.  He stated that he could not work as a police officer without pain.  He could not play games or lift more than 10 pounds due to back pain.  

Based on the foregoing, the Board finds that the evidence supports a rating of 60 percent for DJD and DDD of the lumbosacral spine, status post laminectomy and fusion, under the General Rating Formula for Diseases and Injuries of the Spine.  

The range-of-motion test results from March 2008 and August 2011, described above, fall within the criteria for the current rating category of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243.  Flexion was less than 30 degrees.  Moreover, there is no evidence of ankylosis, either favorable or unfavorable.  Thus, the criteria for the rating categories under DCs 5235 to 5243 do not allow for a higher evaluation.      

Next, the Board has considered whether a rating in excess of 40 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with Intervertebral Disc Syndrome, which can include disc herniations and bulges as seen on this Veteran's MRI.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the veteran must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran told the 2008 VA examiner that he had no incapacitating episodes due to back pain.  In addition, there are no physician's orders or other evidence in the claims file that his doctors prescribed bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.  

However, as stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

Both the 2008 and 2011 VA examiners in this case observed pain at the end of range-of-motion testing.  Although both examiners noted there was no change in range of motion after repetition, and no additional loss of motion due to pain, weakness, impaired endurance, incoordination, or instability, the 2011 VA examiner noted severe and incapacitating muscle spasms with little relief, as have the Veteran's other treatment providers.  Thus, applying the benefit of the doubt in favor of the Veteran, the Board finds that the overall evidence demonstrates that the Veteran's pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 60 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine for the period on appeal from September 26, 2003, forward.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine disability under Diagnostic Code 5243, which addresses intervertebral disc syndrome.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  Disabilities evaluated under this code are evaluated based on criteria including range of motion findings and ankylosis, as described above.  However, DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  DC 5237 addresses lumbosacral strains and, as discussed above, the Veteran does not meet the criteria for the next higher rating category based on a lack of any findings of ankylosis.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  However, the RO has already awarded service connection for the symptoms described above as being related to the Veteran's back disability, including urinary dysfunction, bowel incontinence, painful corns and calluses, erectile dysfunction, and surgical scars.  There are no other symptoms associated with the back disability that would require a separate rating.  

In conclusion, the evidence supports an evaluation of 60 percent for the Veteran's DJD and DDD of the lumbar spine for the period from September 26, 2003, forward.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

In addition to the foregoing, the Board has considered whether the Veteran's service-connected lumbar spine disability warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, the Veteran has continued to work as a police officer despite his back pain.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

2.  Dermatitis

The Veteran was granted service connection for chronic dermatitis of the hands in a September 1989 rating decision.  A noncompensable, or 0 percent, evaluation was assigned, effective from February 1, 1988, the day after the Veteran separated from service.  

He filed a request for a higher rating in February 2000.  The RO denied an increased rating in the February 2001 rating decision that is the subject of this appeal.  

As described above, the regulations pertaining to evaluation of disabilities of the skin were amended during the course of the current appeal.  Prior to August 30, 2002, DC 7806, which addresses dermatitis or eczema and under which the Veteran's disability has been evaluated, provided that a noncompensable disability rating was warranted for eczema with slight, if any, exfoliation, exudation, or itching; if on a nonexposed surface or small area; a 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area; a 30 percent rating was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement; and a 50 percent rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.

Thus, the Board will first examine the evidence pertaining to the period on appeal prior to August 30, 2002, to determine whether a compensable evaluation is warranted.  

The Veteran was afforded a VA examination in March 2000.  He reported fissuring of his fingernails, generalized itching of his entire body, and increased sweating in his groin, which yielded to itching in the groin.  While the latter 2 symptoms had been present since childhood, the former had arisen during military service.  Current treatment included topical steroids and anti-fungal creams which he obtained from a physician, as well as a host of topical emollients and creams.  On clinical examination, there was no evidence of fissuring of the fingertips.  There was also no ulceration, exfoliations, or crusting noted.  The examiner assessed xerosis cutis (excessive dehydration of the skin), folliculitis, fissuring of the hands which was not apparent that day, and intertrigo (superficial dermatitis).  See Dorland's Illustrated Medical Dictionary 599, 965 (31st ed. 2007).

In July 2002, the Veteran sought treatment from a private physician, who noted a few excoriations of the right forearm and medial right ankle area.  There was also some post-inflammatory hyperpigmentation.  The doctor assessed eczema and prescribed Claritin and Eledel cream.  

He was afforded another VA examination in July 2002.  He complained of pruritis and pain in his hands, lower legs, and groin, particularly his scrotum.  He stated it was constant, but worse in the winter time.  He reported cracking of the skin on his hands as well.  He was being treated with a cream that was prescribed by an outside dermatologist.  On physical examination, the hands appeared normal, the legs showed a few scattered erythematous papules, the feet appeared normal, and the groin was shaved and showed mild hyperpigmentation in the mons pubis area.  There was no lichenification or other abnormality noted on the scrotum or elsewhere in the groin.  There was no ulceration, exfoliation, or crusting noted.  The examiner assessed nummular eczema (eczema presenting in discrete, round lesions), and a history of pruritis of the scrotum.  See Dorland's Illustrated Medical Dictionary 600, supra.

Based on the foregoing, the Board finds that the weight of the evidence is against a compensable evaluation for dermatitis for the period on appeal prior to August 30, 2002.  

As stated above, under DC 7806, a noncompensable disability rating was warranted for eczema with slight, if any, exfoliation, exudation, or itching; if on a nonexposed surface or small area; the next higher, 10 percent, rating was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  Neither of the VA examiners found exfoliation, exudation or crusting, and the 2000 VA examiner noted that the generalized itching had been present since childhood, prior to military service.  Thus, although the Veteran is competent to report fissuring of his hands, even if his statements were accepted as true, the condition only involved a small area.  Therefore, a compensable evaluation is not warranted under DC 7806.

The Board has considered whether any alternate diagnostic codes would allow for a compensable evaluation.  There are no scars observed, so DCs 7800 to 7805 are not applicable.  DCs 7807 to 7819 are to be evaluated as eczema, so none of those DCs allow for a compensable evaluation.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for dermatitis prior to August 30, 2002, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

Next, the Board will consider the evidence pertaining to the period on appeal from August 30, 2002, forward, to determine if a compensable evaluation for dermatitis is warranted.  

Effective from August 30, 2002, DC 7806 provides a 60 percent evaluation when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period; a 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; a 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; and a noncompensable, or 0 percent, evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.   

In November 2002, the Veteran contacted VA by telephone and stated that his dermatological condition had worsened because of cold weather.  He submitted a note from his dermatologist, Dr. T.H., dated in October 2002.  The doctor stated that, prior to October 2002, she had last seen the Veteran in July 1998.  Currently, the Veteran complained of recurrent itching and skin problems every winter.  He reported no skin conditions during the summer or warmer months.  He was using Dove soap every day, but did not use moisturizing lotions routinely.  Physical examination revealed scaly pink plaques along the bilateral medial legs.  There was a hyperkeratotic plaque along the left elbow with no erythema.  Along the superpubic area and groin area, there was slight increased erythema or pigmentary changes.  The Veteran had shaved the hair around the superpubic and groin areas because he thought it was easier to clean the areas.  The doctor assessed eczematous dermatitis, which is triggered by dry skin.  The doctor recommended use of Triamcinalone ointment to the lesions on the lower legs.  She also recommended Vaseline after showering when the weather was cooler.  If the pruritis was severe, she recommended over-the-counter Benadryl.  

A November 2002 note from Dr. G.B.D. indicates the Veteran was seen for white spots of the lower legs, which represented guttate hypomelanosis (deficiency of melanin in the tissues), and hyperkeratotic plaque of the left elbow, early change of the left knee, thickened plaque of both heels, dry skin proximal to the nail folds, and fissure of the left thumb, which represented a form of xerosis.  The doctor recommended frequent emollient.  The Veteran also had pruritis of the genital area, which was probably irritant dermatitis, for which the doctor recommended a lotion.  

In a February 2003 letter, the Veteran stated that his itching was so bad that blood would sometimes come out of his skin.  A May 2003 note indicates that the Veteran had a breakdown of the skin on his right thumb and left index finger.  The skin was dry and thick, and there was no bleeding.  He was instructed to use non-perfumed lotions.    

In October 2003, Dr. H.F.F. wrote that he saw the Veteran for cracking of the skin on his hand and white spots on his nails.  Physical examination revealed some scale and fissuring along the hands bilaterally.  There were some whitish discolorations along many of the fingernails bilaterally as well.  The Veteran was treated for eczemous skin changes.  Use of an emollient as well as gentle care of the area and avoidance of manipulation was discussed.  

The Veteran was afforded a VA examination in October 2004.  He reported that he had cracking and fissuring of his hands, and sometimes his feet, every winter.  He also complained that his hands were itchy.  He was currently not on any treatment for the condition.  He had only used topical treatments in the past, mostly Vaseline intermittently during the winter months.  There were no areas involved on physical examination that day.  However, he reported that it involved his hands and feet, which would be less than 5 percent of his body surface area.  The examiner assessed xerosis and hand dermatitis.  

At a June 2004 VAMC visit, the Veteran complained of chronic dry skin, and cuticle pain due to cracked skin during the winter months.  The doctor assessed dermatitis and chronic pruritis, recommending Lidex cream and Selsen shampoo, as well as a follow-up appointment with a dermatologist.  Similar complaints and recommendations were made in June 2006 and April 2008.  

At a March 2008 VA examination, the Veteran stated that, beginning in 1985, he developed cracking on his fingers that got worse in the winter.  He also got peeling on the bottoms of his feet, and some white patches on his elbows.  The skin condition was intermittent, and worse in the winter.  He had only used over-the-counter moisturizers in the past.  On physical examination, he had white patches of xerotic skin on his elbows.  However, there were no other skin findings on his hands or feet.  The percentage of exposed areas affected was zero percent.  The percentage of the entire body affected was less than one percent.  There was no scarring or disfigurement.  The examiner assessed xerosis on the elbows.  Otherwise, the Veteran had normal skin on his hands and feet.  

In February 2010, Dr. H.F.F. wrote another letter stating that he saw the Veteran for extreme discomfort of his hands.  He pointed to areas along the distal digits which appeared to represent fissures.  He also reported that he had symptoms on the elbows, and that the dryness bothered him.  Touching the area caused pain.  Physical examination did reveal fissures along the distal digits bilaterally.  The skin was diffusely xerotic, especially along the hands.  There was some xerosis along the feet as well as the lower legs.  The doctor assessed eczema as well as xerotic skin changes.  Use of a general skin cleanser and prescription moisturizer was recommended.  

He was afforded another VA examination in May 2010.  The examiner agreed that the appropriate diagnosis for the Veteran's skin condition was eczema.  He noted that the various creams the Veteran had tried had not been very effective.  The Veteran had not been treated with oral medications or injections.  His current medications were Triamcinolone ointment to the legs and hands twice a day, and Kerol emulsion twice a day to the hands and feet.  On physical examinations, his hands had one tiny fissure in the ulnar corner of the left thumbnail margin, and 2 small fissures at the right thumbnail margin.  There were a few small fingernail pits.  The right index fingertip was dry.  There was vague hyperpigmentation over the bilateral olecranon processes.  There was an intergluteal fissure about 4 centimeters in length.  The remainder of the skin examination was unremarkable.  The examiner assessed eczemous hand dermatitis and a chronic intergluteal fissure.  With regard to occupational and daily living effects, the Veteran said that he wore gloves at work when his hands were particularly symptomatic, and that it took one and a half hours to apply the creams to his skin every day.  

In an addendum note dated August 2011, the VA examiner wrote that the eczema affected the hands only, and that other non-service-connected skin conditions were the cause of the other skin lesions.  Thus, only 2 percent of exposed skin and total body were affected by the eczema.  Further, the eczema was not treated with corticosteroids or immunosuppressives.  

Based on the foregoing, the Board finds that the weight of the evidence is against a compensable evaluation for dermatitis for the period on appeal from August 30, 2002, forward.

As stated above, under DC 7806, the next higher 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The evidence does not demonstrate that at least 5 percent of the entire body or of exposed areas are affected by eczema.  The 2008 VA examiner clarified in his 2011 addendum report that only the hands were affected by the eczema, which comprised 2 percent of the entire body and exposed areas.  Moreover, the 2004 VA examiner, when considering both the hands and the feet, opined that the affected area was less than 5 percent of the body.  Further, the Veteran has not been treated by corticosteroids or immunosuppressives.  Thus, a higher evaluation is not warranted by the evidence under DC 7806.  

The Board has also considered whether any alternate diagnostic codes would allow for a compensable evaluation.  The evidence does not demonstrate the presence of any scars, so DCs 7800 through 7805 are not applicable.  There are no other relevant diagnostic codes.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for dermatitis for the period on appeal from August 30, 2002, forward, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

As above, the Board has considered whether the Veteran's service-connected dermatitis warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating are described above.

In this case, frequent hospitalization has not been shown.  Further, although the Veteran stated he had to make accommodations at work by wearing gloves, he was able to perform his job as a police officer.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial evaluation of 60 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, status post laminectomy and fusion, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for dermatitis is denied.  



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


